JUDGMENT

PER CURIAM.
This appeal was considered on the record from the Securities and Exchange Commission and on the briefs by the par*703ties and oral arguments of counsel. The court has determined that the issues presented occasion no need for an opinion. See D.C. Cir. R. 36(b). It is
Ordered and Adjudged that, for the reasons stated by the Commission in its opinion, the decision of the Securities and Exchange Commission is affirmed.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.